department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-609406-99 uilc memorandum for district_counsel from kathryn a zuba chief branch general litigation subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent legend x y year year year date a date b amount amount amount amount amount gl-609406-99 issue whether the service can in lieu of taking enforced collection action accept a promissory note and deed_of_trust in satisfaction of the taxpayers’ tax_liabilities and whether the debts secured_by such instruments can be collected notwithstanding the statute_of_limitations for collection in sec_6502 of the internal_revenue_code conclusion the service can accept a promissory note and deed_of_trust and can take judicial action to collect on those instruments even after the expiration of the statute_of_limitations for collection of the taxes at issue however the service’s current collection procedures do not contemplate this kind of agreement we recommend that a service-wide policy be promulgated prior to utilizing this approach in individual cases background the taxpayers are a married couple ages x and y years old respectively they have a history of timely filing all returns and of paying all taxes when due however in year taxpayers netted approximately dollar_figureamount from the sale of a piece of real_property the proceeds of the sale were used to pay other debts and an income_tax_liability of dollar_figureamount went unpaid that year with penalties and interest that liability now exceeds dollar_figureamount in june of year the taxpayers were granted an installment_agreement for payments of dollar_figureamount per month in february of year the case was referred back to field collection to obtain updated financial information since then the collection_division has concluded that an installment_agreement is no longer an appropriate resolution of the case because full payment of the liability cannot be achieved in the mean time the taxpayers have continued to make timely payments under the existing installment_agreement the taxpayers have twice submitted offers in compromise based on doubt as to collectibility both offers were withdrawn because the taxpayers have been unable both offers in compromise contained the standard language waiving and suspending the statute_of_limitations on collection for the period the offer was pending with the service and for one additional year see form_656 rev item e n the effect of these waivers was to extend the collection statute until date a however the amendment of sec_6502 by the irs restructuring and reform act of rra limited the service’s authority to secure such waivers to situations in which the waiver is obtained at the same time as an installment_agreement rra gl-609406-99 to raise the necessary funds to offer an amount equal to the equity in their home approximately dollar_figureamount according to the district the taxpayers have been unable to borrow against that equity due to their age to avoid seizing the taxpayers’ residence the revenue_officer proposed to the taxpayers an arrangement whereby the taxpayers would submit to the service a promissory note secured_by a deed_of_trust essentially a mortgage in favor of the united_states in the promissory note the taxpayers promise to pay dollar_figureamount per month until their liability is satisfied the deed_of_trust conveys to the united_states a security_interest in the taxpayers’ residence as it is unlikely that the taxpayers would be able to pay their liability in full given the size of the liability and the age of the taxpayers the practical effect of this arrangement would be monthly payments by the taxpayers until their deaths followed by foreclosure and sale of the residence discussion as you have you have previously advised the district courts have long recognized that the service may accept bonds letters of credit or mortgages as a means of securing the payment of taxes and have upheld the service’s right to collect on such instruments as separate debts not subject_to the administrative collection procedures set forth in the internal_revenue_code see 313_us_289 287_us_32 united_states v john barth co 268_us_370 in these cases the taxpayers submitted bonds to protect the government’s interests while requests for the abatement of taxes were considered each bond gave the united_states the unilateral right to demand payment following a determination by the commissioner of the correct_tax due in each of these cases the taxpayers unsuccessfully argued that the statute_of_limitations for taking administrative collection action now codified at sec_6502 of the internal_revenue_code was a defense to collection by the government pursuant to the bonds issued by the taxpayers the court ruled that the bond created a new cause of action one not subject_to the period of limitations for taking administrative collection or bringing suit see royal indemnity u s pincite gulf states u s pincite barth u s pincite section also provided that waivers obtained prior to the enactment of rra but not in connection with an installment_agreement will expire on the later of the end of original ten year collection statute or date since the original collection statute in this case would have expired on date b the date cut-off date applies in this case gl-609406-99 the reasoning of these cases has been expanded to include the collection of debt instruments other than bonds in julicher v internal_revenue_service u s t c big_number usdc e d pa the taxpayer’s bank issued an irrevocable letter_of_credit in favor of the service when the service attempted to collect the taxpayer sought to enjoin payment because of the expiration of the ten year period provided by sec_6502 the court relying on barth and gulf states held that the letter constituted a new debt in favor of the government and not subject_to the collection restraints of the code the arrangement the district has proposed is most nearly analogous to that executed in 50_fsupp2d_107 d r i in that case the taxpayers brothers whose business was faced with imminent seizure executed a promissory note secured_by a mortgage on their father’s residence in upholding the government’s right to collect on the note and mortgage the court summed up the reasoning of these cases as follows the principle to be derived from barth and julicher is that where the government suspends the collection of a tax at the request of a taxpayer who in turn provides the government with security for later payment the government is not thereafter bound by the statute_of_limitations applicable to the original obligation instead the government may proceed against the security provided to it in consideration of its earlier forbearance citizens bank f_supp 2d pincite the conclusion that these arrangements can be enforced notwithstanding the statute_of_limitations on collection contained in sec_6502 is not changed by the recent amendment of that section section of the irs restructuring and reform act of amended sec_6502 by narrowing the circumstances under which the service could extend the collection statute by agreement prior to this amendment taxpayers and the service could agree to extend the collection_period at any time however effective date the service and the taxpayer may only agree to extend the statute if the extension is executed by the taxpayer in exchange for the service’s release of a levy made prior to the expiration of the ten- year collection statute or if the extension is agreed to at the same time as the taxpayer and the service enter into an installment_agreement under sec_6159 sec_6502 it is significant that the mortgage in citizens bank gave the service a security_interest in property that was not already subject_to the lien created by the failure to pay the tax_liability in the present case the property which will secure the deed_of_trust is already subject_to the government’s lien and is reachable by levy gl-609406-99 while this amendment to sec_6502 limited the ability of the service to obtain waivers of the collection statute it did nothing to alter the scope of activities to which this period of limitations applies in the cases cited above the courts did not find that the bond constituted a de_facto waiver of protections of sec_6502 rather they held that sec_6502 was inapplicable to debt instruments submitted by taxpayers in lieu of administrative collection given that this limitations_period is inapplicable we conclude that changes to the section do not impact upon the service’s ability to collect on these kinds of instruments a decision to accept a debt_instrument designed to facilitate collection after the expiration of the collection statute raises significant policy concerns over the years the service has adopted several policies that limit action taken to extend collection beyond the ten-year statute_of_limitations for example the code places no limitation on the length of an extension of the collection statute obtained in conjunction with an installment_agreement however the service has adopted a policy of limiting such extensions to just one per tax module and for no longer than five years beyond the end of the original ten year collection_period see irm installment_agreement handbook sec_1 note also that the service could preserve the right to proceed against taxpayers in any case by reducing a claim to judgement prior to the expiration of the ten-year collection statute but does not do so in all cases given that the service does not always take these steps even when there may be some future collection potential we recommend that national_office collection be consulted prior to taking this course of action whether the recent amendment of sec_6502 can be read as a statement of congressional intent that the service normally collect liabilities within ten years as you have suggested is one issue to be considered as your memorandum noted the arrangement proposed by the district will not result in full payment of the tax_liability at issue as such it is essentially a compromise subject_to sec_7122 of the code and regulations issued pursuant to that section the taxpayers are offering the sum of a stream of payments plus at some future time remaining equity in their personal_residence should the service determine that the amount offered is adequate to resolve the taxpayers’ liability the resulting compromise should be executed on a form_656 offer_in_compromise in accordance with all of the service’s compromise procedures as currently written service procedures do not contemplate the acceptance of a promissory note and mortgage in compromise of tax_liabilities we suggest that thi sec_3 in barth the court did describe the taxpayer’s actions as a waiver of the statutory limitation period that would have otherwise applied u s pincite however it was only a waiver in that the taxpayers chose to postpone collection by executing a debt_instrument subject_to a different period of limitations id the court clearly stated that the predecessor section to ha d no application to the situation following a claim of abatement and the giving of a bond id gl-609406-99 kind of departure from standard procedures be undertaken only with the approval of the appropriate national_office officials law hazards and other consideration sec_4 gl-609406-99 conclusion the proposed promissory note and deed_of_trust resolution of this case is permissible under the law and would create a new debt enforceable by its terms however the proposal represents a significant departure from service policy with regard to collection in this kind of case we will bring the issues raised by your request to the attention of collection and ask that they consider whether agreements such as that proposed here would be helpful in resolving difficult cases if you have any questions please contact the attorney assigned to this case at cc assistant regional_counsel gl
